 


114 HR 3186 IH: Baseline Reform Act of 2015
U.S. House of Representatives
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3186 
IN THE HOUSE OF REPRESENTATIVES 
 
July 23, 2015 
Mr. Woodall (for himself and Mr. Gohmert) introduced the following bill; which was referred to the Committee on the Budget
 
A BILL 
To amend the Balanced Budget and Emergency Deficit Control Act of 1985 to reform the budget baseline. 
 
 
1.Short titleThis Act may be cited as the Baseline Reform Act of 2015. 2.The baselineSection 257 of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended to read as follows:

257.The baseline
(a)In general
(1)For any fiscal year, the baseline refers to a projection of current-year levels of new budget authority, outlays, or receipts and the surplus or deficit for the current year, the budget year, and the ensuing nine outyears based on laws enacted through the applicable date. (2)The baselines referred to in paragraph (1) shall be prepared annually.
(b)Direct spending and receiptsFor the budget year and each outyear, estimates for direct spending in the baseline shall be calculated as follows: (1)In generalLaws providing or creating direct spending and receipts are assumed to operate in the manner specified in those laws for each such year and funding for entitlement authority is assumed to be adequate to make all payments required by those laws.
(2)Exceptions
(A)
(i)No program established by a law enacted on or before the date of enactment of the Balanced Budget Act of 1997 with estimated current year outlays greater than $50,000,000 shall be assumed to expire in the budget year or the outyears. The scoring of new programs with estimated outlays greater than $50,000,000 a year shall be based on scoring by the Committees on the Budget or OMB, as applicable. OMB, CBO, and the Committees on the Budget shall consult on the scoring of such programs where there are differences between CBO and OMB. (ii)On the expiration of the suspension of a provision of law that is suspended under section 171 of Public Law 104–127 and that authorizes a program with estimated fiscal year outlays that are greater than $50,000,000, for purposes of clause (i), the program shall be assumed to continue to operate in the same manner as the program operated immediately before the expiration of the suspension.
(B)The increase for veterans' compensation for a fiscal year is assumed to be the same as that required by law for veterans' pensions unless otherwise provided by law enacted in that session. (C)Excise taxes dedicated to a trust fund, if expiring, are assumed to be extended at current rates.
(D)If any law expires before the budget year or any outyear, then any program with estimated current year outlays greater than $50,000,000 that operates under that law shall be assumed to continue to operate under that law as in effect immediately before its expiration. (3)Hospital insurance trust fundNotwithstanding any other provision of law, the receipts and disbursements of the Hospital Insurance Trust Fund shall be included in all calculations required by this Act.
(c)Discretionary spendingFor the budget year and each of the nine ensuing outyears, the baseline shall be calculated using the following assumptions regarding all amounts other than those covered by subsection (b): (1)Estimated appropriationsBudgetary resources other than unobligated balances shall be at the level provided for the budget year in full-year appropriation Acts. If for any account a full-year appropriation has not yet been enacted, budgetary resources other than unobligated balances shall be at the level available in the current year.
(2)Current-year appropriationsIf, for any account, a continuing appropriation is in effect for less than the entire current year, then the current-year amount shall be assumed to equal the amount that would be available if that continuing appropriation covered the entire fiscal year. If law permits the transfer of budget authority among budget accounts in the current year, the current-year level for an account shall reflect transfers accomplished by the submission of, or assumed for the current year in, the President’s original budget for the budget year. (d)Up-to-Date conceptsIn calculating the baseline for the budget year or each of the nine ensuing outyears, current-year amounts shall be calculated using the concepts and definitions that are required for that budget year.
(e)Asset salesAmounts realized from the sale of an asset shall not be included in estimates under section 251, 251A, 252, or 253 of this part or section 5 of the Statutory Pay-As-You-Go Act of 2010 if that sale would result in a financial cost to the Government as determined pursuant to scorekeeping guidelines. (f)Long-Term Budget OutlookOn or before July 1 of each year, CBO shall submit to the Committees on the Budget of the House of Representatives and the Senate the Long-Term Budget Outlook for the fiscal year commencing on October 1 of that year and at least the ensuing 40 fiscal years.. 
 
